Citation Nr: 1721030	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-18 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for lumbar strain, from October 1, 2007 (date of claim) to July 20, 2015, and in excess of 20 percent from July 21, 2015 to the present.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel





INTRODUCTION

The Veteran had active service in the United States Army from June 2001 to June 2005, to include duty in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claim was remanded in July 2016 for evidentiary development.  

The Veteran had requested a hearing before a Veterans Law Judge (VLJ) via videoconference; however, he did not report to his hearing at the scheduled time.  As no good cause has been offered for the absence, his request for a hearing is deemed withdrawn.  


FINDING OF FACT

In a March 2017 statement signed by the Veteran, the claim for an increase in rating for service-connected lumbar strain was withdrawn; as a consequence, there are no justiciable issues currently before the Board.  


CONCLUSION OF LAW

The claim for entitlement to a disability rating in excess of 10 percent for lumbar strain, from October 1, 2007 (date of claim) to July 20, 2015, and in excess of 20 percent from July 21, 2015 to the present, is withdrawn. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a March 2017 writing signed by the Veteran, the claim for entitlement to a higher disability rating for service-connected lumbar strain was withdrawn.  The Veteran expressly indicated that he did not wish to continue his appeal, and it is dismissed.  


ORDER

The claim for entitlement to a disability rating in excess of 10 percent for lumbar strain, from October 1, 2007 (date of claim) to July 20, 2015, and in excess of 20 percent from July 21, 2015 to the present, is dismissed.  


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


